Citation Nr: 1527026	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  14-22 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an increased initial evaluation for the residuals of a cold injury of the right lower extremity, currently evaluated as 30 percent disabling.
 
2. Entitlement to an increased initial evaluation for the residuals of a cold injury of the left lower extremity, currently evaluated as 30 percent disabling.
 
3. Entitlement to a total disability rating due to individual unemployability resulting from service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from May 1949 to August 1952.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted the Veteran's claims for service connection for cold injuries of the upper and lower extremities, and a July 2013 rating decision which in part denied the Veteran's claim for TDIU.  

In an October 2014 decision, the Board awarded higher evaluations for the Veteran's right and left upper extremities, denied higher evaluations for cold injuries to the right and left lower extremities, and denied a total disability evaluation due to unemployabilty resulting from service-connected disabilities (TDIU).  However, a May 2015 United States Court of Appeals for Veterans Claims (Court) order, based on a May 2015 Joint Motion for Remand, vacated and remanded the issues of entitlement to higher evaluations for cold injuries of the lower extremities and TDIU. The Court affirmed the ratings assigned by the Board for the Veteran's upper extremities cold injury residuals.   The case has been returned to the Board for further appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the Veteran's claims of entitlement to an increased initial evaluation for the his service connected residuals of a cold injury of the left and right lower extremities, an increased rating, above 30 percent, was denied in the prior Board decision because the Veteran was in receipt of the maximum schedular amount allowed for this disability, and the Board found that the circumstances did not show that an extrascheudlar rating was warranted.  However, the Joint Motion for remand, implemented by the May 2015 Court decision, found that the Board had failed to adequately consider the note following Diagnostic Code 7122, regarding cold injuries, which suggests that peripheral neuropathy be considered separately from the other complications of cold injuries.

It appears that, since that prior Board decision, a February 2014 treatment report was associated with the Veteran's claims file, which shows that the Veteran may have peripheral neuropathy related to his service connected cold injuries.  As such, the Board finds that these issues must be remanded in order that the Veteran may be provided with a comprehensive VA examination that specifically examines whether the Veteran has peripheral neuropathy related to his cold injury, that can be rated separately, or locally impaired sensation, which is a part of the rating criteria for cold injuries, and if so, to what extent.

As to the Veteran's claim of entitlement to TDIU, this claim was denied previously by the Board because it was found that the overwhelming evidence of record indicated that the Veteran was able to work, and had retired due to his age; specifically noted were three opinions dated October 2012, which indicated that the Veteran was not precluded from work by his service connected disabilities, and was able to do such things as walk two miles a day, go shopping, and volunteer as a kitchen volunteer.  However, as the Board finds, as did the Court, this issue to be intertwined with the question of whether the Veteran would be entitled to separate ratings for peripheral neuropathy, which could possibly increase his evaluation for these disabilities, the Board finds this issue must also be remanded for further consideration on remand.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for any lower extremity cold injury disability.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder, to include any outstanding VA records from 2014 to the present.

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After the above development has been completed, the Veteran should be provided a VA examination by a physician familiar with cold injuries.  All indicated tests and studies are to be performed, and comprehensive social and occupational histories are to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the physician's report. 

The physician should be requested to confirm whether the Veteran has a diagnosis of any peripheral neuropathy, or whether he would more appropriately be diagnosed with locally impaired sensation.

Following a review of the claims folder and examination of the Veteran, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed peripheral neuropathy disability of the lower extremities had its onset in service or is causally related to the Veteran's service connected cold injuries.  Sustainable reasons and bases are to be provided for any opinion rendered, and the examiner should specifically comment on the evidence cited in the above remand, in offering his or her opinions.  The examiner should also comment upon the extent of occupational impairment resulting from the Veteran's service-connected cold injuries of the upper and lower extremities as well as any associated peripheral neuropathy have any impact on his employability.

3. Thereafter, readjudicate the claims on appeal, to include the issue of entitlement to TDIU.  If any determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

